Citation Nr: 1216603	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-20 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of exposure to environmental hazards variously claimed as sleep apnea, gastrointestinal distress, and undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to July 1987 and from November 1987 to February 1992 and then, apparently, served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for a back disorder and residuals of environmental exposure.  The Veteran filed a timely notice of disagreement with the RO's action.  An August 2008 rating decision denied service connection for sleep apnea and chronic fatigue syndrome.

In March 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he initially experienced back pain during physical training and other field activities in service that required lifting heavy equipment (see Board hearing transcript at page 3).  In his claim for compensation received in July 2004, the Veteran indicated that disability began with a back injury in 1996.  

In support of his claim, the Veteran submitted signed statements from service comrades A.L. and M.R., dated in March and June 2005, respectively.  A.L. said that, from December 1987 to July 1990, he and the Veteran shared a room and he often accompanied the Veteran to sick call regarding his back pain.  M.R. said he was the Veteran's section chief and gave permission for him to go to the hospital on a regular basis for treatment for back problems.

In July and December 2004, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service treatment records were unavailable.  His induction examination report, and some service medical records provided by him, are in the claims file.  An October 2004 record indicates that the Veteran told VA personnel that he was in the National Guard in 1993 but did not have the address at that time and would obtain it.  In a June 2005 memorandum, the RO concluded that the Veteran's service medical records were unavailable for review.

In an October 2007 letter to a Member of Congress, the RO noted that the Veteran had a period of National Guard service but VA was unable to identify his National Guard unit.  Prior to appellate consideration of his claims, the Veteran should be requested to identify his National Guard unit.  Then further efforts should be made to obtain his service treatment records.

Private medical records dated in November 1995 indicate that, in September 1995, the Veteran reached down and felt a pop in his back.  According to a history taken at the time, he had a history of a back strain approximately two years earlier.  In January 1996 he underwent L4-5l left laminotomy and diskectomy and L5-S1 right laminotomy and diskectomy.  According to an April 29, 1997 letter from J.M.B., M.D., his surgeon, the Veteran was treated for a back problem and went before the Workman's Compensation Board on April 15, 1997.  He was discharged from medical treatment in June 1998.  An October 1996 record indicates that the Veteran had long term disability coverage through his employer (Sysco).  

Private medical records dated through 2010 indicate that the Veteran had a history of two back surgeries.

According to a November 2008 VA examination report, the Veteran had degenerative disc disease of the lumbar spine and spondylolysis of L5/S1 that was less likely than not related to service.  

The Veteran also seeks service connection for residuals of exposure to hazardous materials including sleep apnea, a gastrointestinal disorder, and undiagnosed illness.  He testified that during the Persian Gulf War, he was stationed in Saudi Arabia, Kuwait, and Iraq (see Board hearing transcript at page 6).  The Veteran explained that he was in the vicinity of a burning oil field with smoke around for days but was unsure about the use of chemical weapons (Id.).  He currently had gastrointestinal problems that included bloating, loose bowels, and constant stomach pain and was issued a C-PAP machine for his sleep apnea (Id. at 7).  The Veteran said while in service other soldiers woke him up and told him he snored too loudly and after discharge he noticed he was constantly tired (Id. at 9).  A few years after discharge he saw a physician and sleep studies were perform in approximately 2004 or 2005 after which he was diagnosed with sleep apnea (Id. at 9-10).  The Veteran added that his gastrointestinal problems started approximately one or two years after he left service and that he was diagnosed with irritable bowel syndrome (Id. at 10). 

Private medical records, dated from 1995 to 2010, include the Veteran's varied gastrointestinal complaints including abdominal pain, gas, bloating, and cramping, starting in approximately 2008.  Results of an upper gastrointestinal (UGI) series performed in March 2008 revealed no abnormality but, in September 2008, the Veteran was noted to have persistent dyspepsia and gastroesophageal reflux disease (GERD).  A November 2008 computed tomography (CT) of the Veteran's pelvis and abdomen showed mild fatty liver infiltration and small diverticuli in the sigmoid colon.  Results of an esophogastroduodenoscopy (EGD) performed in October 2008 were normal.  An April 2009 record indicates that an examiner suspected irritable bowel syndrome (IBS) but, in August 2009, the Veteran's medical problems included GERD, abdominal pain, and H. Pylori infection.  In January 2010, an examiner again diagnosed questionable IBS.

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 West 2002); 38 C.F.R. § 3.317 (2011) as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  See 76 Fed. Reg. 81834-6 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and IBS.

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed.Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language: Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  An explanatory Note reads as follows:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Note to paragraph (a)(2)(i)(B)(3).  These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  Thus, they are applicable in the Veteran's case.

The Veteran has the requisite Southwest Asia service, and private examiners have indicated in his treatment records that he may have IBS.  He has reported numerous gastrointestinal complaints and sleep apnea that was diagnosed by sleep studies performed in March and April 2006.

Given these records, and the Veteran's testimony, the Board finds that he should be afforded a VA examination to determine etiology of residuals of hazardous materials, including sleep apnea, a gastrointestinal disorder, and undiagnosed illness found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the National Guard unit with which he served.  Then, contact the NPRC, the Department of Army, the Department of Defense, the appropriate office of his  State of Texas National Guard unit, and any other appropriate agency, and request all medical and other records regarding the Veteran's active and Reserve service.  If any records are unavailable, a memorandum detailing all efforts to obtain them must be included in the claims file.

2.  Contact the State of Texas Department of Labor, Sysco or other appropriate state or private office and obtain all records associated with the Veteran's long term disability/Workman's Compensation claim filed by him in approximately 1996 or 1997 while working for Sysco in Texas.

3.  If additional service treatment records are obtained through the development requested above, return the claims file to the November 2008 VA examiner for an addendum his opinion.  The examiner should indicate whether there is a 50 percent probability or greater that any back disorder, including degenerative disc disease, had its clinical onset or is otherwise related to service.  If the November 2008 examiner is unavailable, please request an opinion from another physician.  The rationale for all opinions must be provided. 

4.  Schedule the Veteran for appropriate VA examination(s), i.e., gastrointestinal, internal medicine, to determine the nature and etiology of residuals of exposure to hazardous materials, including gastrointestinal disorder, sleep apnea, and undiagnosed illness found to be present.  The claims files should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

Does the Veteran have functional gastrointestinal disorders, IBS, GERD, or another diagnosed gastrointestinal disorder or sleep apnea?  For any gastrointestinal disability, sleep apnea, or undiagnosed illness found, the examiner(s) is(are) requested to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset in service or is otherwise related to the Veteran's service, including his claimed exposure to environmental hazards during the Persian Gulf War in service. 

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinion with the Veteran's March 2012 hearing testimony, the private treatment records that reflect questionable diagnoses of IBS and diagnoses of GERD and H. pylori infection, and private medical records that diagnosed sleep apnea in March and April 2006.  

5.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


